

114 S1351 IS: Firearms Interstate Commerce Reform Act
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1351IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to update certain procedures applicable to
			 commerce in firearms and remove certain Federal restrictions on interstate
			 firearms transactions.
	
 1.Short titleThis Act may be cited as the Firearms Interstate Commerce Reform Act. 2.Authority to conduct interstate firearms transactions (a)Firearms dispositionsSection 922(b)(3)(A) of title 18, United States Code, is amended—
 (1)by striking rifle or shotgun and inserting firearm; (2)by striking located and inserting located or temporarily located; and
 (3)by striking both such States and inserting the State in which the transfer is conducted and the State of residence of the transferee. (b)Dealer locationSection 923 of such title is amended—
 (1)in subsection (j)— (A)in the first sentence, by striking , and such location is in the State which is specified on the license; and
 (B)in the last sentence— (i)by inserting transfer, after sell,; and
 (ii)by striking all that follows Act and inserting a period; and (2)by adding at the end the following:
					
 (m)Nothing in this chapter shall be construed to prohibit the sale, transfer, delivery, or other disposition of a firearm or ammunition—
 (1)by a person licensed under this chapter to another person so licensed, at any location in any State; or
 (2)by a licensed importer, licensed manufacturer, or licensed dealer to a person not licensed under this chapter, at a temporary location described in subsection (j) in any State..
 (c)Residence of united states officersSection 921 of such title is amended by striking subsection (b) and inserting the following:  (b)For purposes of this chapter:
 (1)A member of the Armed Forces on active duty, or a spouse of the member, is a resident of— (A)the State in which the person maintains legal residence;
 (B)the State in which the permanent duty station of the member is located; and (C)the State in which the member maintains a place of abode from which the member commutes each day to the permanent duty station.
 (2)An officer or employee of the United States (other than a member of the Armed Forces) stationed outside the United States for a period exceeding one year, or a spouse residing with such an officer or employee, is a resident of the State in which the person maintains legal residence..